DETAILED ACTION
Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2014/0334076 A1 to Baldwin in view of US Patent Pub. 2016/0020713 A1 to Yang et al (“Yang”).
As to claim 1, Baldwin discloses an electronic device (See Fig. 1), comprising:
a housing structure (12) comprising a first cover facing in a first direction and forming a first surface of the electronic device, and a second cover facing in a second direction opposite to the first direction and forming a second surface of the electronic device;
a display (14) positioned in a space formed by the housing structure and exposed through the first surface;
an energy harvesting structure (Fig. 5A-D, 33) positioned in the space and configured to generate a current from a contact input to the first surface;
a battery (44) positioned in the space; and
a charging circuit configured to charge the battery using the current received from the energy harvesting structure (¶ 0022).  
Baldwin discloses a sound input generated inside and outside the electronic device
Yang discloses a mobile terminal which generates energy based on sound input generated inside and outside the electronic device (¶ 0006).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Baldwin with the teachings of Yang wherein a energy harvesting structure is configured to generate a current from a sound input generated inside and outside the electronic device, as suggested by Yang thereby similarly using known configurations for harvesting energy from mobile terminal.  
As to claim 15, Baldwin discloses wherein the energy harvesting structure is attached to a flexible display that is configured to fold and unfold (See Fig. 5A-D).
As to claim 16, Baldwin discloses wherein the energy harvesting structure is disposed under the display when facing the first surface from above the first cover (See Fig. 5A-D; The energy harvesting structure is disposed on the backside of the display 14.).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2014/0334076 A1 to Baldwin in view of US Patent Pub. 2016/0020713 A1 to Yang et al (“Yang”), and further in view of US Patent Pub. 2021/0232246 A1 to Xu.  
As to claim 17, Baldwin fails to disclose wherein the first cover is made of a material with a hardness level that is less than glass.  
Xu discloses wherein a cover material is made of a material with a hardness level that is less than glass (¶ 0005).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Baldwin with teachings of Xu wherein a cover material is made of a material with a hardness level that is less than glass, as suggested by Xu thereby similarly using known configurations for providing a cover in display devices which having flexible displays.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2014/0334076 A1 to Baldwin in view of US Patent Pub. 2016/0020713 A1 to Yang et al (“Yang”), and further in view of US Patent Pub. 9,348,450 B1 to Kim, and further in view of US Patent Pub. 2021/0232246 A1 to Xu.  
As to claim 18, Baldwin in view of Yang fails to disclose further comprising a hinge structure, and wherein the housing structure comprises:
a first housing structure comprising a first front cover forming a portion of a first surface of the electronic device and a first rear cover forming a portion of a second surface of the electronic device; and
a second housing structure comprising a second front cover rotatably coupled to the first housing structure through the hinge structure and forming another portion of the first surface, and a second rear cover forming another portion of the second surface.  
Park discloses further comprising a hinge structure (See Fig. 4, 301), and wherein the housing structure comprises:
a first housing structure (300) comprising a first front cover (210) forming a portion of a first surface of the electronic device and a first rear cover (370) forming a portion of a second surface of the electronic device; and
a second housing structure (400) comprising a second front cover (220) rotatably coupled to the first housing structure through the hinge structure and forming another portion of the first surface, and a second rear cover (470) forming another portion of the second surface.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Baldwin in view of Yang with the teachings of Park of further comprising a hinge structure, and wherein the housing structure comprises:  a first housing structure comprising a first front cover forming a portion of a first surface of the electronic device and a first rear cover forming a portion of a second surface of the electronic device; and a second housing structure comprising a second front cover rotatably coupled to the first housing structure through the hinge structure and forming another portion of the first surface, and a second rear cover forming another portion of the second surface, as suggested by Kim thereby similarly using known configurations of foldable type devices especially in flexible display devices.  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2014/0334076 A1 to Baldwin in view of US Patent Pub. 2016/0020713 A1 to Yang et al (“Yang”), and further in view of US Patent Pub. 9,348,450 B1 to Kim, and further in view of US Patent Pub. 2021/0232246 A1 to Xu.  
As to claim 19, Baldwin in view of Yang and Kim fails to disclose wherein the first front cover and the second front cover are made of a material with a hardness level that is less than glass.  
Baldwin fails to disclose wherein the first cover is made of a material with a hardness level that is less than glass.  
Xu discloses wherein a cover material is made of a material with a hardness level that is less than glass (¶ 0005).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Baldwin in view of Yang and Kim with teachings of Xu wherein a cover material is made of a material with a hardness level that is less than glass, as suggested by Xu thereby similarly using known configurations for providing a cover in display devices which having flexible displays.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624